Citation Nr: 1811753	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO. 10-04 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for regional enteritis, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David S. Katz, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the Navy from June 1971 through August 1975. 

This matter comes before the Board of Veterans' Appeals] (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that denied an evaluation in excess of 20 percent for the Veteran's service-connected regional enteritis, postoperative. 

The Veteran was afforded a hearing before the Board in September 2017. A transcript of that hearing is contained in the Veteran's claims file.


FINDING OF FACT

The Veteran's regional enteritis, postoperative, symptomatology includes diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress for the entire period on appeal.


CONCLUSION OF LAW

The criteria for a rating of 30 percent, but no higher, for regional enteritis, postoperative have been met for the entire period on appeal. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Codes 7319, 7325, 7328 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a) (2017). 

In this case, VA fulfilled its duty to notify by means of a standard informational letter sent to the Veteran in May 2007. 

In the case of a claim for disability compensation, VA is required to obtain the claimant's service medical records and other relevant service records, as well as medical records from VA facilities and VA-contracted medical providers. 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c). VA must also try to obtain any relevant private records that the claimant adequately identifies. 38 U.S.C. § 5103A(b). VA has obtained the Veteran's service medical records and post-service records of treatment at VA clinics and hospitals and associated them with the claims file. The Veteran did not submit any private treatment records, or identify any such records to VA. 

VA must also provide a claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim for compensation. 38 U.S.C. § 5103(d)(1); 38 C.F.R. § 3.159(c)(4). To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In connection with the claim on appeal, VA provided an examination in December 2015 under the Acceptable Clinical Evidence (ACE) process-consisting of a close review by a VA examiner of all of the Veteran's service medical records and subsequent VA treatment records, guided by an appropriate disability benefits questionnaire; in this case one specifically designed to evaluate intestinal conditions including irritable bowel syndrome, Crohn's disease, ulcerative colitis and diverticulitis. These ailments are inclusive of the Veteran's symptoms. The Veteran also presented testimony at a hearing before a Veterans Law Judge, at which he was accompanied by his representative. Neither the Veteran nor his representative has asserted the absence of relevant documents or advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (absent extraordinary circumstances, it is appropriate for the Board to address only those procedural arguments specifically raised by the Veteran). In light of the above, the Board finds that VA has fulfilled its duty to assist. 

Legal Criteria & Analysis

VA assigns disability ratings by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes (DCs) identify the various disabilities. See 38 C.F.R. Part 4. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In order to render an adequate decision, the Board must consider all relevant evidence of record and discuss all potentially applicable laws and regulations. 8 U.S.C. § 7104; Majeed v. Principi, 16 Vet. App. 421, 431 (2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). When a condition is not listed in the Rating Schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments. 38 U.S.C. 4.20; Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010).

By way of background, in May 1975 the Veteran was diagnosed with regional ileitis and in June 1975 underwent a resection of the upper bowel. In May 1976 VA granted service connection for regional ileitis post-surgery, with a disability rating of 20 percent. Since that time, and continuing through the appeal period, the Veteran has continued to experience episodes of significant gastrointestinal symptoms including gastrointestinal bleeds, abdominal pain, vomiting and bouts of persistent diarrhea. These symptoms have been variously diagnosed as regional ileitis, irritable bowel syndrome, Crohn's disease and regional enteritis. In April 2007, the Veteran requested an increased evaluation in excess of 20 percent for his regional enteritis. The RO denied the claim in October 2007. This is the decision currently on appeal. 

The Veteran contends that his current disability rating of 20 percent does not adequately compensate him for the severity of his symptoms. Throughout the appeal period, in his VA examinations and in visits to the VA clinics and hospitals, the Veteran has complained of symptoms including severe diarrhea, abdominal cramping, nausea and vomiting. He has experienced periodic exacerbations, in which he has experienced 6-8 instances of diarrhea per day, up to 10 such instances in one day. He has also had bouts of melena, which indicate gastrointestinal bleeding. Treatment with various drugs has been partially successful, but has also caused significant side effects and dangerous drug interactions. He has experienced fecal incontinence, and has difficulty lifting objects and doing his job as a plumber because of this aspect of his disability. At his Board hearing he reiterated his struggle with bouts of diarrhea, which he stated occurred around three times per week; he noted no change in his condition since his last VA examination in 2015. He also stated at the hearing that he was not currently taking medication for his disability. The Board notes that the Veteran is competent to provide lay evidence of his symptomatology, to the extent his symptoms are directly observable by him and do not require specialized medical or other training to describe. 38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).

In August 2007, the Veteran was provided a VA examination. The examiner did not review the Veteran's C-file, but did review his other medical records. He recorded a gastrointestinal doctor's note from a June 2007 colonoscopy citing stricturing Crohn's disease in the small bowel, and treatment for exacerbation with a combination of drugs. He recorded that the Veteran noted 3-4 bowel movements per day, abdominal pain, nausea and vomiting every week. The examiner also noted historical symptoms of nausea several times a week, vomiting weekly, constipation monthly, persistent diarrhea 4-6 times daily, and moderate intestinal pain several times daily, lasting for minutes at a time. The examiner noted significant effects on the Veteran's occupational activities, including chronic diarrhea, lack of stamina, weakness and fatigue, as well as increased lateness, absenteeism, and alteration of duties at work.

In October 2009 the Veteran was afforded a VA examination. The Veteran reported nausea several times each day, with daily vomiting, abdominal pain, and diarrhea more than six times per day. The examiner entered a diagnosis of Crohn's disease, refractory to medical treatment. Also in October 2009 the Veteran underwent another small bowel resection to remove a chronic high grade obstruction associated with his Crohn's disease and had 10-12 inches of small bowel resected. 

The Veteran improved following surgery but in December 2010 experienced an exacerbation of his Crohn's symptoms, with fever and abdominal pain associated with nausea, six weeks after running out of his Crohn's medication. A CT scan noted typical active Crohn's symptoms. In a January 2011 follow-up visit, the Veteran complained of diarrhea 5-6 times daily, up from 3-4 times. The assessment was a recent Crohn's flare-up. In January 2012 the Veteran experienced another Crohn's disease exacerbation, with ten bouts of diarrhea in less than 24 hours, vomiting and the loss of eight pounds over eight days. He reported severe crampy abdominal pain. In May 2014 the Veteran was admitted to the Cincinnati VAMC with dark, tarry stools symptomatic of a gastrointestinal bleed. An upper GI endoscopy showed superficial ulcerations on the duodenum and blood in the stool suggestive of a Crohn's flare; however, a CT scan did not confirm active Crohn's disease. 

In December 2015 VA provided an examination under the Acceptable Clinical Evidence (ACE) process. The examiner noted a diagnosis of Crohn's disease with a history of small bowel strictures, status post two prior small bowel resections, in remission, and also noted occasional exacerbations of the disease.

At his September 2017 Board hearing, the Veteran testified that he continues to suffer from bouts of diarrhea, occurring around three times per week; he noted no change in his condition since his last VA examination in 2015. 

In its October 2007 rating decision, the RO denied an increase in the Veteran's disability rating under DC 7328, resection of the small intestine, because there was no objective evidence of a definite interference with absorption and nutrition, to include impairment of health with definite weight loss to warrant the next higher 40 percent rating under that Diagnostic Code. The Board similarly finds that a higher rating under DC 7328 is not warranted for the Veteran's regional enteritis, postoperative, as the evidence of record does not suggest that he has experienced definite interference with absorption or nutrition causing impairment of health and weight loss at any time during the appeal period. 

However, although the Board does not disagree with the RO's analysis with respect to DC 7328, the Board notes that under the Rating Schedule, chronic enteritis-which is the Veteran's primary diagnosis-is rated under DC 7325, which in turn refers the rating to DC 7319, governing irritable colon syndrome. Under DC 7319, diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress, may be designated "severe" and rated at 30 percent, the highest rating available under that Diagnostic Code. The Board notes that the record suggests that the Veteran's disease has remained chronic throughout the period on appeal, including ongoing symptoms of persistent diarrhea, abdominal pain, nausea, and vomiting. In light of the above, the Board finds that the Veteran's symptomatology and disease history reflect diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warranting a 30 percent rating under DC 7319, irritable colon syndrome, for the entire period on appeal. This is the highest schedular rating available under this Diagnostic Code. 

In sum, the available medical records in the file, including the October 2009 and December 2015 VA examinations, all indicate that the Veteran's condition meets the criteria for a rating of 30 percent under Diagnostic Codes 7325 and 7319. Entitlement to a 30 percent rating for the Veteran's regional enteritis, postoperative, is thus granted for the entire appeal period.


ORDER

Entitlement to an evaluation of 30 percent for regional enteritis, postoperative, is granted for the entire period on appeal.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


